Citation Nr: 9928754	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  98-17 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to restoration of a 60 percent rating for 
asbestosis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1960 to 
May 1964.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision in 
which the RO reduced the rating for asbestosis with chronic 
pulmonary insufficiency from 60 percent disabling to 30 
percent disabling.  The veteran appealed and requested a 
hearing before a member of the Board in Washington, D.C.  By 
statement of August 1999, the veteran indicated that he would 
not be able to attend his scheduled board hearing due to his 
current health condition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  At the time that service connection was granted for 
asbestosis in the August 1996 rating decision, clinical 
findings on VA examination showed chronic pulmonary 
insufficiency manifested by extensive pulmonary fibrosis, 
evidence of severe ventilatory impairment demonstrated by 
pulmonary function testing, and evidence of moderate 
shortness of breath on exertion.

3.  Following the change in rating criteria for respiratory 
disorder, clinical findings on VA examination in October 1997 
did not include pulmonary function tests; references to 
pulmonary function testing in October 1996 and March 1997 did 
not include a report of forced vital capacity (FVC) and the 
pulmonary function tests were not associated with the claims 
folder.


CONCLUSION OF LAW

Restoration of a 60 percent evaluation for asbestosis is 
warranted.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.105 (e), 4.97, Diagnostic Code 6833 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
entitlement to restoration of a 60 percent rating for 
asbestosis is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  In evaluating the veteran's claim, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).

The veteran disagrees with the reduction of his disability 
rating for asbestosis from 60 percent disabling to 30 percent 
disabling.  The Board notes that the 60 percent rating had 
not been in effect for more than 5 years at the time it was 
reduced and, as such, the provisions of 38 C.F.R. § 3.344 
(1998) are not for application in this case.

Service medical records show that the veteran served as a 
machinist mate and as a maintenance worker aboard a WWII 
vintage warship from 1960-1964.  He was exposed on a daily 
basis to asbestos in the engine room and around all piping.

At the time that service connection was granted and a 60 
percent disability rating assigned, the RO relied on clinical 
findings from a June 1996 VA examination which showed chronic 
pulmonary insufficiency due to asbestosis.  Pulmonary 
function tests in June 1996 revealed FVC of 56.9% of the 
predicted amount.

Effective October 7, 1996, the rating criteria for evaluating 
respiratory disorders, including asbestosis, changed.  Under 
the new rating criteria, asbestosis is evaluated under the 
provisions of Diagnostic Code 6833.  When asbestosis is 
manifested by FVC of 75-80 percent of predicted, or; 
diffusion capacity of carbon monoxide in a single breath 
(DLCO (SB)) of 66 to 80 percent of predicted, a 10 percent 
rating is assigned.  When FVC is 65-74 percent of predicted, 
or DLCO (SB) of 56 to 65 percent of predicted, a 30 percent 
rating is assigned.  FVC of 50 to 64 percent predicted, or 
DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation is rated 60 percent disabling.  
When asbestosis is manifested by FVC of less than 50 percent 
predicted, or; DLCO (SB) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or; cor 
pulmonale or pulmonary hypertension, or; requires outpatient 
oxygen therapy, a 100 percent rating is assigned.  38 C.F.R. 
§ 4.97, Diagnostic Code 6833 (1998).

The veteran was seen for a VA examination in October 1997.  
The veteran reported shortness of breath during periods of 
exertion when walking uphill.  He indicated taking inhalers 
for his pulmonary condition.  On examination, no pulmonary 
function testing was conducted.  The VA examiner referred to 
previous pulmonary testing from October 1996 which reportedly 
revealed a mild obstructive lung disease combined with a mild 
restrictive lung disease.  A follow-up test in March 1997 
reportedly showed a combined obstructive and restrictive lung 
disease with a normal forced expiratory volume in one second 
(FEV-1) and mildly reduced DLCO.  These pulmonary function 
tests were not associated with the claims folder.  The 
diagnostic assessment was combined obstructive and 
restrictive pulmonary disease and history of asbestosis.

Based on the clinical findings at the October 1997 VA 
examination, the RO reduced the veteran's rating for 
asbestosis from 60 percent disabling to 30 percent disabling.  
Inasmuch as the October 1997 examination did not contain the 
necessary clinical findings to evaluate the severity of the 
veteran's asbestosis under the criteria in effect at that 
time, the reduction was improper.  As noted, the new rating 
criteria for evaluating asbestosis requires evaluation based 
primarily on specific FVC or DLCO (SB) findings.  The 
clinical findings on the October 1997 VA examination did not 
contain any such findings and, indeed, did not include a 
contemporaneous pulmonary function test.  The examiner 
referenced pulmonary testing from October 1996 and March 1997 
without any specific numerical findings reported for FVC or 
DLCO (SB).  It was noted that the DLCO was "mildly reduced" 
in March 1997.  However, neither of the pulmonary function 
tests was associated with the claims folder.  Against this 
background, no improvement in the veteran's asbestosis could 
be demonstrated under the rating criteria currently in effect 
and the 60 percent rating is restored.


ORDER

Entitlement to the restoration of a 60 percent rating for 
asbestosis is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

